Citation Nr: 1117929	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  04-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to an increased evaluation for service-connected status post radical retropubic prostatectomy, prostate cancer, evaluated as 60 percent disabling for the period on and after May 1, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.

The issue of entitlement to service connection for an acquired psychiatric disorder comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.  The issue of entitlement to an increased evaluation for service-connected status post radical retropubic prostatectomy, prostate cancer, comes before the Board on appeal from a rating decision by the VA Regional Office in St. Louis, Missouri (RO).

In February 2009, the Board issued a decision which denied the claim of entitlement to service connection for an acquired psychiatric disorder.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court set aside the Board's February 2009 decision and remanded the claim for further adjudication.  

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, in a September 2010 memorandum decision, the Court set aside the February 2009 Board decision and remanded the claim of entitlement to service connection for an acquired psychiatric disorder for readjudication.  One basis for this Order was that the Board erred by giving probative weight to a July 2008 VA posttraumatic stress disorder (PTSD) examination report.  In the February 2009 decision, the Board concluded that the July 2008 report was probative because it included a thorough review of the record.  However, the Court found that inadequate consideration had been given to the Veteran's lay statements regarding his psychiatric symptoms.  As such, the claim of entitlement to service connection for an acquired psychiatric disorder must be remanded for a new medical examination as the July 2008 VA PTSD examination was inadequate.  38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

With regard to the Veteran's claim of entitlement to an increased evaluation for service-connected status post radical retropubic prostatectomy, prostate cancer, a June 2010 rating decision assigned a total disability evaluation under 
 38 C.F.R. § 4.30, effective March 22, 2010, and a 60 percent disability evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective May 1, 2010.  Later in June 2010, the Veteran filed a notice of disagreement with the evaluation assigned for his service-connected status post radical retropubic prostatectomy, prostate cancer, by the June 2010 rating decision.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA has not yet issued a statement of the case as to the issue of entitlement to an increased evaluation for service-connected status post radical retropubic prostatectomy, prostate cancer, evaluated as 60 percent disabling for the period on and after May 1, 2010.  38 C.F.R. § 19.26 (2010).  The Board is, therefore, obligated to remand this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following actions:

1. The RO must schedule the Veteran for a comprehensive VA psychiatric examination to determine the existence and etiology of any acquired psychiatric disorder found, to include PTSD and depression.  The claims folder must be made available to the examiner in conjunction with the examination.  All tests or studies necessary to make this determination must be conducted.  Thereafter, based upon review of the service and post-service records, the examiner must provide an opinion as to whether any diagnosed psychiatric disorder is related to military service, to specifically include PTSD and depression.  If a diagnosis of PTSD is found to be warranted, the examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors.  If a diagnosis of a psychiatric disorder other than PTSD is found to be warranted, the examiner must specifically state whether that psychiatric disorder is related to the Veteran's period of military service.  In providing these opinions, the examiner must specifically take into account the Veteran's reported psychiatric history, to include his statements regarding psychiatric symptoms during military service.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the acquired psychiatric disorder claim.  The consequences for failure to report for a VA examination without good cause may include denial of the acquired psychiatric disorder claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an increased evaluation for service-connected status post radical retropubic prostatectomy, prostate cancer, evaluated as 60 percent disabling for the period on and after May 1, 2010.  See 38 C.F.R. §§ 19.29, 19.30 (2010).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal to the June 2010 rating decision must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review.

4. The RO must then readjudicate the acquired psychiatric disorder claim and, thereafter, if the acquired psychiatric disorder claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


